DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7, 11-15 in the reply filed on 4/19/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: “hot head” in the current specification is not a term in the art.  It is unclear what a hot head is.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what the carbonized matter is and where it comes from.  The insulation skin is melted in the tin. Is the carbonized matter formed when the skin is melted?  Does the melting cause the matter to form?  It is unclear what this matter is and where it comes from.  The Examiner requests that the Applicant please clarify.  
The term “regular” in claim 2 is a relative term which renders the claim indefinite. The term “regular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What makes the arranging and straightening “regular” as opposed to “irregular”?  The Examiner requests that the Applicant please clarify.
Claim 2 is indefinite because it is unclear if the strands of core wires are the same as the row of core wires in claim 1 or if the strands are different. The Examiner requests that the Applicant please clarify.
Claim 2 is indefinite because it is unclear what is meant by “solder ends”.  Are the ends made of solder?  Are the ends used for soldering?  Is there solder on the ends?  It would appear that the ends are used for soldering.  It would appear that the term solder should be “soldering”.
Claim 7 is indefinite because it is unclear what is meant by “soldering the each core wire and the bonding pad”.  Are the core wire and bonding pad soldered separately?  Are the core wires soldered to individual bonding pads?  The wording of this claim does not appear to be correct.  It appears that each core wire is soldered to a bond pad.  
Claim 7 is indefinite because it is unclear if “an alignment” is different from the alignment of claim 1.  If it is the same alignment, the claim should read “the alignment”.  
Claim 11 is indefinite because it is unclear what is meant by “soldering the each core wire and the bonding pad”.  Are the core wire and bonding pad soldered separately?  Are the core wires soldered to individual bonding pads?  The wording of this claim does not appear to be correct.  It appears that each core wire is soldered to a bond pad.  
Claim 11 is indefinite because it is unclear if “an alignment” is different from the alignment of claim 1.  If it is the same alignment, the claim should read “the alignment”.  
Claim 12 is indefinite because it is unclear what is meant by “soldering the each core wire and the bonding pad”.  Are the core wire and bonding pad soldered separately?  Are the core wires soldered to individual bonding pads?  The wording of this claim does not appear to be correct.  It appears that each core wire is soldered to a bond pad.  
Claim 12 is indefinite because it is unclear if “an alignment” is different from the alignment of claim 1.  If it is the same alignment, the claim should read “the alignment”.  
Claim 13 is indefinite because it is unclear what is meant by “soldering the each core wire and the bonding pad”.  Are the core wire and bonding pad soldered separately?  Are the core wires soldered to individual bonding pads?  The wording of this claim does not appear to be correct.  It appears that each core wire is soldered to a bond pad.  
Claim 13 is indefinite because it is unclear if “an alignment” is different from the alignment of claim 1.  If it is the same alignment, the claim should read “the alignment”.  
Claim 14 is indefinite because it is unclear what is meant by “soldering the each core wire and the bonding pad”.  Are the core wire and bonding pad soldered separately?  Are the core wires soldered to individual bonding pads?  The wording of this claim does not appear to be correct.  It appears that each core wire is soldered to a bond pad.  
Claim 14 is indefinite because it is unclear if “an alignment” is different from the alignment of claim 1.  If it is the same alignment, the claim should read “the alignment”.  
Claim 15 is indefinite because it is unclear what is meant by “soldering the each core wire and the bonding pad”.  Are the core wire and bonding pad soldered separately?  Are the core wires soldered to individual bonding pads?  The wording of this claim does not appear to be correct.  It appears that each core wire is soldered to a bond pad.  
Claim 15 is indefinite because it is unclear if “an alignment” is different from the alignment of claim 1.  If it is the same alignment, the claim should read “the alignment”.  

Allowable Subject Matter
Claims 1-7, 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735